[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The first count of the defendant's amended counterclaim alleging a violation of the Connecticut Unfair Trade Practices Act ("CUTPA") is meritless. Two courts have already held that the plaintiff has not alleged a violation of General Statutes §20-325a nor has the plaintiff claimed that is entitled to recovery pursuant to General Statutes § 20-325a. See D H WhiteCommercial Real Estate Services v. St. John Urban DevelopmentCorp., Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 160788 (January 2, 1998, Mintz, J.); D HWhite Commercial Real Estate Services v. St. John UrbanDevelopment Corp. , Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 160788 (October 5, 1998, CT Page 13705D'Andrea, J.) This court is, therefore, at a loss as to why the defendant bases its CUTPA counterclaim on the fact that the plaintiff is making an improper § 20-325a claim when the law of the case is that no such claim is being made and when the plaintiff has admitted that it is not pursuing any remedy pursuant to General Statutes § 20-325a. Accordingly, the plaintiff's motion to strike the first count of the defendant's amended counterclaim is granted.
So Ordered.
D'ANDREA, J.